Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 July 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4 and 9 are objected to because of the following informalities:  "learning the relationship for the relationship" should be changed to read "learning the relationship" in the following locations:
Claim 4, Line 5
Claim 9, Lines 3-4
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the selected model" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the abnormality" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the model not including an autoregressive process" in Line 3 and Lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the selected model" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the acquiring" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the selecting" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the selected model" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis:
In the instant case, Claims 1-5 are directed to a device, Claims 6-9 are directed to a method, and Claim 10 is directed to a non-transitory computer storage medium.  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 Analysis:
Based on the claims being determined to be within one of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  In this case the claims fall within the judicial exception of an abstract idea, specifically, “Mental Processes (processes that can be performed in the human mind, or by a human using a pen and paper)”.
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claims 1, 6, and 10:
“acquire a feature of a first data item” (mental process);
“select a model for learning a relationship between the first data item and a second data item, based on the feature” (mental process);
Step 2A:  Prong 2 analysis:

Step 2B analysis:
	Claims 1, 6, and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of claims 1 and 10 “information processing device”, “memory”, “processor”, “computer”, and “non-transitory computer readable storage medium” correspond to mere instructions to implement an abstract idea or other exception on a computer.  The claims are directed to a judicial exception.
	Dependent claim(s) 2-5 and 7-9 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception.  
	Claims 2 and 7 recite the same limitations as Claim 1, specifying that the selected feature is a fitness score (mental process) for an autoregressive process (mathematical relationship), and selecting whether to include an autoregressive process based on the fitness score (mental process).
mathematical relationship) and detecting an abnormality based on the relationship (mental process); additional limitation in Claim 3 “one or more processors” does not integrate the abstract idea into a practical application because it corresponds to mere instructions to implement an abstract idea or other exception on a computer.  The additional limitation is also not sufficient to amount to significantly more than the judicial exception for the same reason.
Claims 4 and 9 recite the same limitations as Claims 3 and 8, and calculating a second fitness score (mental process) and extracting a model for detecting an abnormality based on the second fitness score (mental process); additional limitation in Claim 4 “one or more processors” does not integrate the abstract idea into a practical application because it corresponds to mere instructions to implement an abstract idea or other exception on a computer.  The additional limitation is also not sufficient to amount to significantly more than the judicial exception for the same reason.
Claim 5 recites the same limitations as Claim 4, and selecting a model based on a fitness score (mental process), extracting a model based on a fitness score (mental process), and relearning the relationship if the fitness score is below a threshold (mental process, mathematical relationship); additional limitation in Claim 5 “one or more processors” does not integrate the abstract idea into a practical application because it corresponds to mere instructions to implement an abstract idea or other exception on a computer.  The additional limitation is also not sufficient to amount to significantly more than the judicial exception for the same reason.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natsumeda (WO 2014132612 A1 English translation; hereinafter Natsumeda).
As per Claim 1, Natsumeda teaches an information processing device (Natsumeda, Para [0016], discloses an IT system: “An example of the invariant relationship analysis of an IT (Information Information Technology) system is described below”, comprising:
a memory storing instructions; and one or more processors configured to execute the instructions to: (Natsumeda, Para [0020], discloses memory and a processor:  “The monitored device (200) measures measured data (measured values) of a plurality of kinds of performance values of the monitored device (200) at regular intervals, and transmits the measured data to the system analysis device (100). A CPU (Central Processing Unit Unit) use rate, a memory usage rate, a disk access frequency, etc. and an usage rate and an use amount of a computer resource and a network resource are used as the seed of the performance value.”)
(Natsumeda, Para [0024], discloses “A performance information collection part 101 collects performance information from a monitored device 200.”  Here, “performance information” is a feature, and a “monitored device” is a first data item.)
and select a model for learning a relationship between the first data item and a second data item, based on the feature. (Natsumeda, Abstract, discloses “The correlation function extraction unit (1023) extracts one correlation function from among the plurality of correlation function candidates as a correlation function for a metric pair.”  Here, a “correlation function” is a model for learning a relationship, and “for a metric pair” indicates the relationship is between the two data items.  Natsumeda, Para [0021], discloses that this relationship between metrics is based on the performance information (i.e., the feature, as described in the previous limitation): “Here, the set of the kind of the performance value of the device 200 to be monitored is defined as a metric (performance index)”.)

As per Claim 6, Claim 6 is a method claim corresponding to device claim 1.  The difference is that no memory or processor are recited in the claim.  Claim 6 is rejected for the same reasons as Claim 1.

As per Claim 10, Claim 10 is a non-transitory computer readable storage medium claim corresponding to device claim 1.  The difference is that no memory or processor are recited in the claim, but the claim additionally recites a non-transitory computer readable storage medium and a computer. (Natsumeda, [0013], discloses a computer readable storage medium and a computer: “A computer-readable recording medium in one embodiment of the present invention stores a plurality of candidates of correlation function representing a correlation of a pair of metrics in a system to a computer, and stores a program for executing processing for extracting one correlation function as a correlation function of the pair of metrics from among candidates of the plurality of correlation functions, and extracting one correlation function as a correlation function of the pair of metrics.”)  Claim 10 is rejected for the same reasons as Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 5, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Natsumeda in view of Jiang et. al. (US PGPub 2008/0027688 A1; hereinafter “Jiang”).

As per Claim 2, Natsumeda as shown above teaches the information processing device according to claim 1.  However, Natsumeda does not teach wherein as the feature of the first data item, a first fitness score that is a fitness score of the first data item for an autoregressive process is acquired, and whether an autoregressive process of the first data item is to be included into the model or not is selected, based on the first fitness score.  Jiang teaches (Jiang, Para [0013]-[0014], discloses “According to embodiments of the present invention, one measurement is randomly selected from a plurality of flow intensity measurements. The relationships between that measurement and each remaining one of the plurality of flow intensity measurements are searched, and each of the flow intensity measurements having a relationship with the randomly selected measurement is grouped into a cluster with the randomly selected measurement. Relationships are then determined between all of the flow intensity measurements in the cluster. These steps are repeated with the remaining flow intensity measurements until all of the flow intensity measurements are grouped into a cluster.  [0014] In one embodiment of the present invention, the relationships between all of the flow intensity measurements grouped into a cluster are determined by modeling the relationships based on the flow intensity measurements. For example, an AutoRegressive model with eXogenous inputs (ARX) can be used to model these relationships”.  Here, Jiang discloses the first data item: “one measurement is randomly selected from a plurality of flow intensity measurements”.  Jiang proceeds to disclose that a relationship is determined for the selected measurement (i.e., first data item) with each of the remaining measurements.  Subsequently, in [0014], Jiang discloses that an autoregressive model is used to model the relationship, thereby disclosing an autoregressive process including the first data item. Jiang, Para [0040], discloses “There are several possible criteria that can be used to evaluate how the learned model fits the real observation. According to an embodiment of the present invention, a normalized fitness score can be calculated for model validation using the following equation”.  Here, Jiang discloses a fitness score of the first data item (and a second data item) for an autoregressive process.) 
and whether an autoregressive process of the first data item is to be included into the model or not is selected, based on the first fitness score (Jiang, Para [0036] and Eq. 1, discloses, as in the instant application, a model that learns a relationship between two data items:  “At time t, the flow intensity measurements measured at the input and output of a component (or segment) of a distributed system can be denoted as x(t) and y(t), respectively. A segment of a distributed system is a path in a distributed system between two flow intensity measurements, and can include multiple components. The ARX model describes the following relationship between two flow intensities x(t) and y(t): {Eq. 1}”.  Jiang, Para [0045], discloses the following:  “Note that given two flow intensity measurements, logically we do not know which one should be chosen as the input or the output in complex systems. Therefore, the FullMesh method, as well as the embodiments of the present invention described below, construct two models (with reverse input and output) for each pair of flow intensity measurements, and select the model with the highest fitness score as the invariant candidate. If the two learned models have very different fitness scores, an AutoRegressive (AR) model must have been constructed instead of an ARX model. Since we are only interested in strong correlation between two measurements, it is possible to filter out those AR models by requesting high fitness scores in both models.”  Examiner’s Note:  Here, Jiang discloses “select the model with the highest fitness score.”  Jiang discloses that this selection is a decision on whether an autoregressive process is to be included:  “If the two learned models have very different fitness scores, an AutoRegressive (AR) model must have been constructed instead of an ARX model. Since we are only interested in strong correlation between two measurements, it is possible to filter out those AR models by requesting high fitness scores in both models”.  Here, an autoregressive model is “filtered out” (i.e., not included) when 1 out of 2 fitness scores is low.  Therefore, a decision on the inclusion or exclusion of an autoregressive model is based on the first fitness score (and a second fitness score as well).
Natsumeda and Jiang are analogous art because they are both in the field of endeavor of condition monitoring.  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Natsumeda’s learning of a relationship between two data items with Jiang’s calculation of a fitness score for the relationship between two data items.  The modification would have been obvious because one of ordinary skill in the art would be motivated to evaluate how the learned model fits the real observation and use this information to obtain a model that is more meaningful in characterizing relationships between measurements (Jiang: [0040]).

As per Claim 3, the combination of Natsumeda and Jiang as shown above teaches the information processing device according to claim 2 and also teaches wherein the one or more processors configured to further execute the instructions to: learn a relationship between the first data item and the second data item by using the selected model (Natsumeda, Para [0029], discloses “Similarly to the operation management device of Patent Document 1, a correlation function generation unit 1021 determines a correlation function F (Y, U) for a pair of metrics Y (T) and U (T) by system identification processing for performance information of a predetermined modeling period.”  Here, Natsumeda “determines a correlation function” (i.e., learns a relationship) “for a pair of metrics” (i.e., between the first data item and the second data item).  Natsumeda, Para [0034], discloses that this model is “selected”:  “A correlation function extraction unit (1023) extracts a correlation function set in a correlation model (122) from among candidates for a plurality of correlation functions for each pair of metrics”).
and detect an abnormality in the first data item or the second data item by using the model used for learning the relationship (Natsumeda, Para [0052], discloses “An abnormality factor extraction unit 104 extracts a candidate of a metric (abnormality factor metric) in which abnormality has occurred on the basis of the correlation breakdown information.”  Here, Natsumeda “extracts a candidate of a metric (abnormality factor metric) in which abnormality has occurred” (i.e. detects an abnormality).  Natsumeda also discloses that this is “on the basis of the correlation breakdown information.”  Natsumeda, Para [0050], provides detail on “correlation breakdown”:  “The correlation destruction detection unit (103) detects correlation destruction for each pair (pair) of the metrics in the same manner as the operation management device of the patent document (1).. When the difference (prediction error) between the predicted value of the target metric obtained by inputting the measurement value of the metric to the correlation function and the measurement value of the target metric is equal to or greater than a predetermined threshold, a correlation destruction detection unit (103) detects the correlation of the correlation between the pair as a correlation breakdown.”  Here, Natsumeda shows that the “correlation breakdown” is indicative of “correlation destruction for each pair of the metrics” (i.e., the first data item or the second data item).  Natsumeda also indicates that this detection is based on the “correlation function” (i.e., the model used for learning the relationship): “difference (prediction error) between the predicted value of the target metric obtained by inputting the measurement value of the metric to the correlation function and the measurement value of the target metric”.)

As per Claim 4, the combination of Natsumeda and Jiang as shown above teaches the information processing device according to claim 3 and also teaches wherein the one or more processors configured to further execute the instructions to: calculate a second fitness score that is a fitness score of the model used for learning the relationship for the relationship, and extract a model for detecting the abnormality from the model used for learning the relationship, based on the second fitness score. (Jiang, Para [0045], discloses “Note that given two flow intensity measurements, logically we do not know which one should be chosen as the input or the output in complex systems. Therefore, the FullMesh method, as well as the embodiments of the present invention described below, construct two models (with reverse input and output) for each pair of flow intensity measurements, and select the model with the highest fitness score as the invariant candidate. If the two learned models have very different fitness scores, an AutoRegressive (AR) model must have been constructed instead of an ARX model. Since we are only interested in strong correlation between two measurements, it is possible to filter out those AR models by requesting high fitness scores in both models.”  Here, Jiang discloses “construct two models” and “select the model with the highest fitness score”.  Therefore, a second fitness score has been calculated (for the second of the two models).  The fitness score is used for learning the relationship as Jiang states “for each pair of flow intensity measurements” and “strong correlation between two measurements”.  The FullMesh method also extracts a model based on the second fitness score (as well as the first fitness score):  “and select the model with the highest fitness score”.  Natsumeda, Para [0050] and [0052], as shown above in Claim 3, discloses that the model used for learning the relationship is used for detecting an abnormality:  [0050]: “The correlation destruction detection unit (103) detects correlation destruction for each pair (pair) of the metrics in the same manner as the operation management device of the patent document (1).. When the difference (prediction error) between the predicted value of the target metric obtained by inputting the measurement value of the metric to the correlation function and the measurement value of the target metric is equal to or greater than a predetermined threshold, a correlation destruction detection unit (103) detects the correlation of the correlation between the pair as a correlation breakdown.” [0052]: “An abnormality factor extraction unit 104 extracts a candidate of a metric (abnormality factor metric) in which abnormality has occurred on the basis of the correlation breakdown information.”)

As per Claim 5, the combination of Natsumeda and Jiang as shown above teaches the information processing device according to claim 4 and also teaches wherein, when the first fitness score is equal to or more than a first threshold value, the model not including an autoregressive process of the first data item is selected (Jiang, Para [0045], discloses “Note that given two flow intensity measurements, logically we do not know which one should be chosen as the input or the output in complex systems. Therefore, the FullMesh method, as well as the embodiments of the present invention described below, construct two models (with reverse input and output) for each pair of flow intensity measurements, and select the model with the highest fitness score as the invariant candidate. If the two learned models have very different fitness scores, an AutoRegressive (AR) model must have been constructed instead of an ARX model. Since we are only interested in strong correlation between two measurements, it is possible to filter out those AR models by requesting high fitness scores in both models.”  Here, an autoregressive process is not included when there are “high fitness scores in both models”.  A “high” fitness score must be above some threshold, and therefore, an autoregressive process is not included when a first fitness score is equal to or more than a first threshold value (as well as a second fitness score being above a threshold value).  Here also, an AR model is not included for either data item, therefore an autoregressive process is not included for the first data item.  After this process, a model is selected:  “select the model with the highest fitness score”).
a model having the second fitness score equal to or more than a second threshold value is extracted as a model for detecting the abnormality (Jiang, Para [0045], discloses “Note that given two flow intensity measurements, logically we do not know which one should be chosen as the input or the output in complex systems. Therefore, the FullMesh method, as well as the embodiments of the present invention described below, construct two models (with reverse input and output) for each pair of flow intensity measurements, and select the model with the highest fitness score as the invariant candidate. If the two learned models have very different fitness scores, an AutoRegressive (AR) model must have been constructed instead of an ARX model. Since we are only interested in strong correlation between two measurements, it is possible to filter out those AR models by requesting high fitness scores in both models.”  Examiner’s Note:  Here, Jiang discloses two fitness scores, and both must be “high” (i.e. over a threshold).  This can be interpreted as both fitness scores having their own threshold, resulting in an equal first and second threshold.  Jiang extracts two models where both models have a high fitness score, therefore Jiang extracts a model having the second fitness score equal to or more than a second threshold value.  Jiang subsequently selects the higher of the two extracted models, but which of these is the “first” or the “second” model is not defined by Jiang, and one could call either of the two models the “second” model with the “second fitness score” over the “second threshold value”.  Natsumeda, Para [0050] and [0052], as shown above in Claim 3, discloses that the model is used for detecting an abnormality:  [0050]: “The correlation destruction detection unit (103) detects correlation destruction for each pair (pair) of the metrics in the same manner as the operation management device of the patent document (1).. When the difference (prediction error) between the predicted value of the target metric obtained by inputting the measurement value of the metric to the correlation function and the measurement value of the target metric is equal to or greater than a predetermined threshold, a correlation destruction detection unit (103) detects the correlation of the correlation between the pair as a correlation breakdown.” [0052]: “An abnormality factor extraction unit 104 extracts a candidate of a metric (abnormality factor metric) in which abnormality has occurred on the basis of the correlation breakdown information.”)
and the one or more processors configured to further execute the instructions to: select, when the first fitness score is equal to or more than the second threshold (Jiang, Para [0045], discloses “Note that given two flow intensity measurements, logically we do not know which one should be chosen as the input or the output in complex systems. Therefore, the FullMesh method, as well as the embodiments of the present invention described below, construct two models (with reverse input and output) for each pair of flow intensity measurements, and select the model with the highest fitness score as the invariant candidate. If the two learned models have very different fitness scores, an AutoRegressive (AR) model must have been constructed instead of an ARX model. Since we are only interested in strong correlation between two measurements, it is possible to filter out those AR models by requesting high fitness scores in both models.”  Examiner’s Note:  Here, Jiang discloses “select the model… correlation between two measurements…filter out those AR models” (i.e., selecting the model not including an autoregressive process of the first data item, the first data item being one of the two measurements).  Jiang discloses that an autoregressive model is not included when there is a large difference between the first fitness score and the second fitness score.  Also, as discussed above, the two fitness scores have two equal threshold values for being considered “high”.  Therefore, an autoregressive process of the first data item is not included when the first fitness score is equal to or more than the second threshold value, which is equal to the first threshold value (and the second fitness score is less than the threshold value, resulting in a difference).  Jiang also suggests “relearn the relationship”.  Jiang suggests this about the two “learned” models:  “If the two learned models have very different fitness scores, an AutoRegressive (AR) model must have been constructed”.  Jiang follows up “learned…must have been constructed” (note the past tense), with this:  “it is possible to filter out those AR models by requesting high fitness scores in both models.”  Jiang suggests remedying the issue of the undesirable AR models that “must have been constructed” in the past by “requesting” high fitness scores to result in an ARX model to relearn the relationship.)

As per Claim 7, Claim 7 is a method claim corresponding to device claim 2.  The difference is that no memory or processor are recited in the claim.  Claim 7 is rejected for the same reasons as Claim 2.

As per Claim 8, Claim 8 is a method claim corresponding to device claim 3.  The difference is that no memory or processor are recited in the claim.  Claim 8 is rejected for the same reasons as Claim 3.


As per Claim 9, Claim 9 is a method claim corresponding to device claim 4.  The difference is that no memory or processor are recited in the claim.  Claim 9 is rejected for the same reasons as Claim 4.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahelegbey et. al. (“Bayesian Graphical Models for Structural Vector Autoregressive Processes”), Section 2 discloses a multivariate autoregressive model, and Section 2.1 discloses a variable indicator of whether to include or exclude a variable from the model.
Ishida et. al. (“Adaptive Sensing Based on Profiles for Sensor Systems”), Section 4 discloses identifying anomalies of sensors, and Section 4.2 discloses using a multivariate vector autoregressive model to learn the relationships between sensors
De Waele et. al. (“Finite Sample Effects in Vector Autoregressive Modeling”), Abstract, discloses that overfitting is a known issue in vector autoregressive modeling.
Kou (JP 2001236337 A), Abstract, discloses regenerating a prediction model of an input/output time series model when the precision is bad
Kato (US 20090217099 A1), Abstract, discloses a correlation model between two time series of performance information
White (US 5,586,066 A), Col 5 Lines 37-41, discloses an operator deciding whether or not to choose an autoregressive method, among several methods

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/L.A.S./Examiner, Art Unit 2126                                                                                                                                                                                                        
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184